Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4th of August 2022 has been entered.
 
Response to Amendments/Arguments
Claims 1-20 were previously pending. Claims 1 and 11 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration.

Response to Arguments
Applicant's arguments filed 4th August 2022 have been fully considered but they are not persuasive. In particular, Applicant argues on page 7 of the remarks Minja does not disclose “for each event having a qualifying type, clearing at least one prior event made obsolete by each received event”. Examiner respectfully disagrees. 
Applicant argues the Minja reference fails to disclose the above limitations because Minja does not consider the relevancy of the older log entries and their relationship with newer log entries and therefore cannot determine whether the “older log entries” are made obsolete by the newer log entries”. However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., making a determination of the relevancy of newer entries and older entries) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As presently claimed, the limitations only require events to be a qualifying type and clearing one prior event made obsolete by the newer received event. Each incoming newer event in Minja is a “qualifying type” with respect to older events already stored in the event log and when the log is at maximum capacity, each incoming newer event clears the oldest event from the log and accordingly the oldest event is also obsolete with respect to the incoming event and also the entire history log because it is discarded. Accordingly, Minja discloses the limitations as presently claimed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Minja et al (US 2020/0192779 A1, hereinafter Minja) in view of Sakuraba (US 2014/0188779 A1, hereinafter Sakuraba), further in view of Katzer et al (7925606 B1, hereinafter Katzer).
Regarding claims 1 and 11, taking claim 1 as exemplary, Minja discloses an apparatus comprising at least one processor configured to: receive one or more events corresponding to a storage array (See Minja, Fig 1 and [0012], disclosing memory sub-system 110 having processor 117, event log management 113, and an array of media 112A-112N, “monitored to identify events associated with the operation of the memory sub-system”), wherein each event includes an alert (See Minja, [0030] and [0031], disclosing each event is logged and therefore each log entry acts as an alert of occurring events); identify a type of each event (See Minja, [0031], disclosing each log entry includes an event type field including a category of the event, e.g. critical, generic); and for each event having a qualifying type, clearing at least one prior event made obsolete by each received event (See Minja, [0012], disclosing event logs wrap, where each incoming newer event in Minja is a “qualifying type” with respect to older events already stored in the event log and when the log is at maximum capacity, each incoming newer event clears the oldest event from the log and accordingly the oldest event is also obsolete with respect to the incoming event and also the entire history log because it is discarded).
Minja does not disclose wherein identifying each event type includes parsing metadata from each event, generating a unique identifier based on the metadata, and appending the unique identifier to its related event, and wherein clearing the at least one prior event includes processing each event though a thread based on each event’s characteristics identified by the event’s metadata.
However, Sakuraba discloses wherein identifying each event type includes: parsing metadata from each event (See Sakuraba, Fig. 3 and [0053], disclosing parsed metadata including date, time, device ID and event ID including the type of event), 
generating a unique identifier based on the metadata (See Sakuraba, Fig. 3 and [0053], disclosing an event ID), and 
appending the unique identifier to its related event (See Sakuraba, [0053], disclosing an event log listing event metadata with an associated event ID).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the event tracking of Minja with the parsed metadata event tracking of Sakuraba as it can improve the analysis of data related to events in order to better understand the relationship between events making the analysis of cause of one event and prediction of another more convenient (See Sakuraba [0011]). 
Neither Minja nor Sakuraba expressly disclose wherein clearing the at least one prior event includes processing each event though a thread based on each event’s characteristics identified by the event’s metadata.
However, Katzer discloses wherein clearing the at least one prior event includes processing each event though a thread based on each event’s characteristics identified by the event’s metadata (See Katzer, Col. 5, lines 55-67, disclosing the rules processor removes expired events, for example events that are older than a oldest rule and further disclosing static and dynamic rule processor threads 128 and 130 remove expired events, or in other words, processing each event through a thread based on event characteristics).
Minja, Sakuraba, and Katzer are analogous art as they are all directed to improved event handling techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the parsed metadata event tracking of Minja and Sakuraba with the thread based event clearing of Katzer as threads are associated with less context than processes and hence context switching for threads is less involved and time consuming (See Katzer, Col. 5, lines 30-37).

Regarding claims 2 and 12, taking claim 2 as exemplary, Minja in view of Sakuraba, further in view of Katzer disclosed the apparatus of claim 1 as described hereinabove. Minja further discloses the apparatus further configured to: communicatively couple to one or more daemons of the storage array (See Minja, [0025], disclosing the event log management component can be a processor executing instructions stored in memory for performing the operations, or in other words, daemon), wherein each daemon is configured to monitor a component of the storage array and transmit one or more logs of events corresponding to the component (See Minja, [0012], [0031], [0044], disclosing monitoring a power cycle count, a temperature, timestamp, which correlate to a power supply component, a temperature sensing component, and a clock/time keeping component).

Regarding claims 3 and 13, taking claim 3 as exemplary, Minja in view of Sakuraba, further in view of Katzer disclosed the apparatus of claim 2 as described hereinabove. Minja further discloses wherein each daemon generates characteristic metadata corresponding to each event (See Minja, [0012], [0031], disclosing events are tracked and logged including an event number, even identifier, a power cycle count, timestamp, an event type, temperature, derivable event description).

Claims 4-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minja et al (US 2020/0192779 A1, hereinafter Minja) in view of Sakuraba (US 2014/0188779 A1, hereinafter Sakuraba), further in view of Katzer et al (7925606 B1, hereinafter Katzer), and further in view of Bernico et al (US 9612897 B1, hereinafter Bernico).
Regarding claims 4 and 14, taking claim 4 as exemplary, Minja in view of Sakuraba, further in view of Katzer disclosed the apparatus of claim 1 as described hereinabove. None of Minja, Sakuraba, or Katzer discloses the apparatus further configured to determine a probability that the type of each event impacts an alert extracted from a previously received event.
However, Bernico discloses the apparatus further configured to determine a probability that the type of each event impacts an alert extracted from a previously received event (See Bernico, Fig. 6 and Col. 12, lines 37-41 and 58-61 disclosing the likelihood determination module receives a determined probability that the current events are in a system outage and Col. 13 lines 10-15, determining the current event’s logs effect on previous events in the training module). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the event metadata logging and parsing system of Minja, Sakuraba, and Katzer with the event probability determination of Bernico as it allows for the determination of the likelihood that a system outage occurs based on previously recorded event logs (See Bernico, Col. 13, lines 40-47).

Regarding claims 5 and 15, taking claim 5 as exemplary, Minja in view of Sakuraba, further in view of Katzer, and further in view of Bernico disclosed the apparatus of claim 4 as described hereinabove. Minja further discloses the apparatus further configured to: identify a component related to each event (Minja, [0031], [0044], disclosing monitoring a power cycle count, a temperature, timestamp, which identifies a power supply component, a temperature sensing component, and a clock/time keeping component); and extract event content from each event (See Minja, [0031], disclosing extracting the temperature, time, and power cycle count of the event).

Regarding claims 6 and 16, taking claim 6 as exemplary, Minja in view of Sakuraba, further in view of Katzer, further in view of Bernico disclosed the apparatus of claim 5 as described hereinabove. Minja further discloses the apparatus further configured to determine if the component corresponds to an item of interest, wherein the item of interest corresponds to a storage device component capable of impacting a health metric of the storage device (See Minja, [0012], [0031], [0044] disclosing each log entry can include power cycles and temperature, where both power cycles and temperature, and the sensors or counters that record them, can impact the health of a storage device).

Regarding claims 7 and 17, taking claim 7 as exemplary, Minja in view of Sakuraba, further in view of Katzer, further in view of Bernico disclosed the apparatus of clam 6 as described hereinabove. Minja further discloses the apparatus further configured to determine if the event content relates to a status change of the item of interest (See Minja, [0012], [0031], [0044], disclosing tracking temperature and power cycles, and where a change in temperature relates to a changing of the status of the item of interest from one temperature to another).

Regarding claims 8 and 18, taking claim 8 as exemplary, Minja in view of Sakuraba, further in view of Katzer, further in view of Bernico disclosed the apparatus of claim 7 as described hereinabove. Minja further discloses the apparatus further configured to pass those events having a component related to an item of interest and content related to a status change of the item of interest to an auto-clearing inspection queue (See Minja, Fig. 5A and [0012], [0031], [0044], disclosing logging events includes temperatures and power- cycles and where the event log wraps, or in other words, auto-clears the oldest events).

Regarding claims 9 and 19, taking claim 9 as exemplary, Minja in view of Sakuraba, further in view of Katzer, further in view of Bernico disclosed the apparatus of claim 8 as described hereinabove. Minja further discloses the apparatus further configured to generate a key for each item of interest (See Minja, [0012], disclosing events are tracked and logged including an event number, event identifier, a power cycle count, timestamp, an event type, temperature, derivable event description) and store the key in the auto-clearing queue (See Minja, Fig. 5A and [0012], disclosing the events are logged and subject to a wrapping process, or automatically clearing older events from the queue).

Regarding claims 10 and 20, taking claim 10 as exemplary, Minja in view of Sakuraba, further in view of Katzer, further in view of Bernico disclosed the apparatus of claim 9 as described hereinabove. Minja further discloses the apparatus further configured to: obtain current alerts associated with each key (See Minja, Fig. 5A , disclosing an event/alert log having event ID and event numbers, or keys, associated with each alerts);
for each key, determine if a previous alert relates to an obtained current alert (See Minja, [0046], using an event identifier to summarize data to generate a summarized log entry to represent multiple log entries of those determined to be part of a pattern, or related alert/events); and
clear the previous alert if the obtained current alert renders the previous alert obsolete (See Minja, [0046], “the summarized log entry can discard or delete one or more fields of the multiple log entries of the pattern”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prabhakara (US 2016/0371132 A1) which discloses event logs having classified errors and prioritizing event logs into a priority order based on a priority ranking and outputting the event logs classified into different classifications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137